Exhibit 10.26

LOGO [g72567g52j66.jpg]

FY 2010 Executive Annual Incentive Plan

 

Purpose:    The Executive Annual Incentive Plan is designed to motivate
Executive Officers to focus on specific, measurable corporate goals and provide
performance-based compensation to Executive Officers based on the achievement of
these goals. Eligibility:    The Plan Participants include Executive Officers of
Serena. Executive Officers are officers of Serena at the level of Senior Vice
President or above. A Plan Participant must be a regular, full-time employee of
Serena at the end of the applicable fiscal period and remain actively employed
through the date of the bonus payout to be eligible to receive the bonus. A Plan
Participant must be a regular, full-time employee of Serena at the end of the
fiscal year and remain actively employed through the date of the bonus payout to
be eligible to receive payment for over-achievement of annual performance
metrics or bonus adjustments. Target Bonus:    The target incentive bonus is
based on a percentage of the Plan Participant’s annual base salary as set forth
in the Plan Summary. The Plan Participant’s annual base salary is based on the
amount of base compensation actually earned by the Plan Participant during the
applicable fiscal period or such portion of the fiscal period that the Plan
Participant is eligible to participate under the Plan. Bonus Payments:    The
bonus will be paid on either a semi-annual or annual basis as set forth in the
Plan Summary. Payment will be made within two and one-half months of the
financial close of the applicable fiscal period. All payments will be subject to
applicable payroll taxes and withholdings. Aggregate bonus payments for the
fiscal year are capped at 200% for the portion of the target bonus applicable to
EBITA and 100% of the portion of the target bonus applicable to management
objectives. In the event of overachievement of EBITA during the first half of
the fiscal year, the portion of the first semi-annual payment applicable to
EBITA will be limited to 50% of the annual target bonus applicable to EBITA.
Bonus amounts for over-achievement of EBITA will be determined on an annual
basis and paid after the end of the fiscal year, subject to the continued
eligibility of the Plan Participant. Performance Metrics:    The performance
metrics and achievement schedule for each performance metric used to determine
the amount of the incentive bonus to be paid to the Plan Participant are set
forth in the Plan Summary. Aggregate bonus amounts are based on the achievement
of annual performance metrics and management objectives, as applicable.
Proration:    The bonus will be pro-rated based on the number of days that the
Plan Participant is employed as a regular, full-time employee of Serena during
the applicable fiscal period and eligible to participate under the Plan. If the
Plan Participant’s employment terminates before the end of the applicable fiscal
period or prior to the payment of an incentive bonus for such fiscal period, the
Plan Participant will not be eligible to receive a prorated portion of the
incentive bonus. Adjustments:    In the event of an acquisition or disposition
of a business by Serena, the Plan Administrator may adjust the applicable
financial performance metrics to reflect the potential impact on Serena’s
financial performance.



--------------------------------------------------------------------------------

Plan Provisions:    This fiscal year under this Plan commences on February 1,
2009 and ends on January 31, 2010. This Plan supersedes the FY 2009 Executive
Annual Incentive Plan, which is null and void as of the adoption of this Plan.
   The Plan does not represent an employment contract or agreement between
Serena and any Plan Participant. Participation in the Plan does not guarantee
participation in other or future incentive plans. Plan structure and
participation will be determined on an annual basis.    The Plan will be
administered by the Compensation Committee of the Board of Directors. The Plan
Administrator will have all powers and discretion necessary or appropriate to
administer and interpret the Plan and Plan Summaries, except that actions
related to the compensation of Serena’s Chief Executive Officer must be approved
by a majority of the non-executive directors of the Board of Directors. The Plan
Administrator reserves the right to modify or terminate the Plan and/or Plan
Summaries for any reason at any time, and to exercise its own judgment with
regard to determining the achievement of performance metrics. Modifications to
the Plan and any Plan Summary are valid only if approved by the Plan
Administrator or, in the case of Serena’s Chief Executive Officer, a majority of
the non-executive directors of the Board.